DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-9, 14, and 21-30 are currently pending. Claims 1-5, 21-25, and 30 have been amended as per Applicant’s amendment filed 20 October 2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Hetz Reg # 41070 on 5 November 2021.

The application has been amended as follows: 
Claim 14 (Cancelled)

Allowable Subject Matter
Claims 1-9 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a system for maintaining uniform distribution using smart stream block exchange but fails to teach the combination including the limitations of:
(Claim(s) 1) “assign a block cycling rate statistically representing block cycling rates of the plurality of blocks to a first stream when a block is selected for the first stream, prior to selecting another block for the first stream, compare the block cycling rate assigned to the first stream with a current block cycling rate statistically representing block cycling rates of the plurality of blocks, wherein the current block cycling rate is different from the block cycling rate assigned to the first stream because of use of the plurality of blocks by a second stream, in response to the block cycling rate assigned to the first stream being less than the current block cycling rate, which indicates that the first stream is consuming blocks slower than the second stream, select the first block for use by the first stream; and in response to the block cycling rate assigned to the stream being greater than the current block cycling rate, which indicates that the first stream is consuming blocks faster than the second stream, select the second block for use by the first stream” 
Claims 21 and 30 have analogous limitations as independent claim 1 and are allowable for the same reasons as noted supra.
As dependent claims 2-9 and 22-29 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least paragraphs [0025, 0064-0068, Fig. 3] of Applicant’s specification.
The prior art made of record, Liu (US 20180267705 A1) and Cernea (US 20140254231 A1), neither anticipates nor renders obvious the above recited combinations for at least the reasons specified.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 20 October 2021 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132